DETAILED ACTION
Currently claims 1-19 are pending for application 16/901637 filed on 15 June 2020. All references in the IDS have been considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 5, 14, and 19 recites the limitation “the Q1 array and/or the Q2 array".  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is unclear whether the limitation applies to either the Q1 array or the Q2 array or to both arrays. For examination purposes, “and/or” will be read as “or”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014). In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claims 1, 6, and 15 each recites a method which is a process. 
Step 2A, prong one: Does claim 1 recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of “padding the input array by adding at least (k-1) zeros to each dimension of the input array to form an expanded input array such that each dimension of the 15expanded input array is increased by at least (k-1)”, “padding the expanded input array with additional zeros to form a padded input array such that each dimension of the padded input array is a power of 2”, “padding the plurality of filter kernels with zeros 20such that the padded filter kernels are the same dimension as the padded input array”, “performing a Fast Fourier Transform of the padded input array and the plurality of padded filter kernels to create a spectral input array and a plurality of 25spectral filter kernels”, “performing an element-wise multiplication of the spectral input array and each of the plurality of spectral filter kernels to create a plurality of spectral output arrays; 26performing an inverse Fast Fourier Transform to convert the spectral output arrays to spatial output arrays”, and “creating output channels from the spatial output 5arrays”   as drafted, are mathematical steps of adding zeros to arrays (filter, input), of implementing a FFT algorithm, of performing component-wise multiplication of two (spectral) arrays, of implementing an IFFT algorithm, and combining arrays to form output channels. In addition, the preamble recites “wherein the … comprises a plurality of … layers, wherein at least one of the plurality 5of layers comprises a convolutional layer” recites additional details of the mathematical steps (namely, that layer processing is related to a convolution operation). These limitations, therefore fall within the mathematical concepts group.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality includes “processing layer”, the computer processing layer is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component. Further, the element of “neural network” is recited at a high level of generality that merely generally links the judicial exception to a particular, respective, technological environment and does not impose a meaningful limitation on the judicial exception.  Moreover, the claim recites “providing an input array to the processing layer of the …”and  “providing a plurality of filter kernels to the 10processing layer, each of the filter kernels having a size of k x k” which consist of mere data gathering steps of receiving at a layer arrays (input, filter). The claim recites these elements at a high level of generality that does not impose a meaningful limit on the judicial exception and does not integrate the mathematical steps into a practical application (See MPEP 2106.06.05(g)).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No— The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply links to a field of use, see MPEP 2106.05(h). Likewise, the “neural network” is recited at a high level of generality that simply links to a field of use, the “processing layer” is recited at a high level of generality that corresponds to generic computer components, and the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Taken alone, their additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 6 and 15 to perform the mathematical steps. It is noted that claim 6 recites additional mathematical steps/elements including “pooling the spectral output arrays to create pooled spectral output arrays, wherein the pooling is performed in a spectral domain” (mathematical step of combining arrays) and “performing an inverse Fast Fourier Transform to 20convert the pooled spectral output arrays to spatial output arrays” (mathematical step of applying the IFFT to the combined/pooled arrays).  It is noted that claim 15 also recites additional mathematical steps/elements including “performing an element-wise multiplication of the spectral input array and each of the plurality of 15spectral filter kernels to create a plurality of spectral output arrays, wherein the element-wise multiplication is performed using a CORDIC” (mathematical step of using the CORDIC algorithm to perform component-wise multiplication of arrays) and “pooling the spectral output arrays to create output channels” (mathematical step of combining arrays to form channels). However, each of claims 6 and 15 does not recite any additional elements for analysis at Step 2A, Prong 2 and Step 2B that are additional to those recited in claim 1.
Taken alone, the additional elements in claims 6 and 15 do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As to dependent claims 2-5, 7-14, and 16-19 which depend from claims 1, 6, and 15 respectively, additional limitations are recited that fall under Step2A prong 1 as mathematical steps: 
Claim 2: … “wherein the Fast Fourier Transform is performed utilizing Cooley-Tukey algorithm” (more details of FFT mathematical steps)
Claim 3: … “wherein radix-2 butterflies are used to perform Cooley-Tukey algorithm” (more details of mathematical steps to perform FFT)
Claims 4, 13, 18: “wherein the plurality of spectral filter kernels each comprises a first column, referred to as C column, a first row referred to as R row, an upper left quadrant, referred to as Ql array, a lower left quadrant, referred to as Q2 array, an upper right quadrant 15that is a conjugate of a 180 rotation of the Q2 array, and a lower right quadrant that is a conjugate of a 180 rotation of the Ql array”   (more details of mathematical steps that form array with conjugate symmetry) 
Claims 5, 14, 19: “wherein the plurality of spectral filter kernels are trained by modifying the C column, the 20R row, the Ql array and/or the Q2 array” (mathematical steps of modifying/training array elements)
Claim 7: “wherein the pooling is performed after the element-wise multiplication of the spectral input array and one of the plurality of spectral filter kernels”   (more details of mathematical steps of combining arrays)
Claim 8: “wherein the pooling comprises performing an element-wise multiplication of each of the spectral output arrays and a conjugate-symmetric mask. ”  (more details of mathematical steps of combining arrays including the component-wise multiplication and a mask)
Claim 9: “wherein the conjugate-symmetric mask comprises a low pass filter.” (more details of mathematical steps of combining arrays including the component-wise multiplication and a conjugate-symmetric mask low pass filter)
Claim 10: “wherein the conjugate-symmetric mask comprises a high pass filter.” (more details of mathematical steps of combining arrays including the component-wise multiplication and a conjugate-symmetric mask high pass filter)
Claim 11: “wherein the conjugate-symmetric mask comprises a band pass filter.” (more details of mathematical steps of combining arrays including the component-wise multiplication and a conjugate-symmetric mask band pass filter)
Claim 12: “wherein the conjugate-symmetric mask comprises a punctured filter wherein there are no adjacent non-zero elements” (more details of mathematical steps of combining arrays including the component-wise multiplication and a conjugate-symmetric mask punctured filter)
Claim 16 : “wherein performing the element- wise multiplication comprises: converting an element of the spectral input array to polar coordinates using the CORDIC, wherein the polar coordinates comprise a first magnitude and a first phase; 25converting an element of one of the plurality of spectral filter kernels to polar coordinates using the CORDIC, wherein the polar coordinates comprise a second magnitude and a second phase; adding the first phase and the second phase to create a 30resulting phase; 30multiplying the first magnitude and the second magnitude to create a resulting magnitude; and converting the resulting magnitude and resulting phase to cartesian coordinates using the CORDIC.” (more details of mathematical steps of the component-wise multiplication including specific mathematical steps in the CORDIC algorithm) 
Claim 17 : “wherein the overall compression target parameter comprises at least one of an overall compression rate of the … model or an overall loss of the … model. ” (more details of mathematical steps of the component-wise multiplication including specific mathematical steps in the CORDIC algorithm)
Furthermore, it is noted that dependent claims 2-5, 7-14, and 16-19 do not recite additional elements to be addressed at Step 2A, Prong 2 and at Step 2B. 
In summary, as shown in the analysis above, claims 1-19 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-19 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen-Thanh et al. (“Energy Efficient Techniques using FFT for Deep Convolutional Neural Networks”, 2016 International Conference on Advanced Technologies for Communications (ATC), 2016, pp. 231-236), hereinafter referred to as Nguyen-Thanh

In regards to claim 1, Nguyen-Thanh teaches A method for implementing a processing layer of a neural network, wherein the neural network comprises a plurality of processing layers, wherein at least one of the plurality 5of layers comprises a convolutional layer, the method comprising: providing an input array to the processing layer of the neural network;([p. 231, Section IIA, Table 1] At a convolution layer, M images with K channels and size H × W are convoluted with F filters with K channels and size R × C., wherein a CNN, consisting of multiple convolution processing layers (table 1)  processes an input that consists of M (2D image) arrays (with dimensions HxW)) providing a plurality of filter kernels to the 10processing layer, each of the filter kernels having a size of k x k; ([p. 231, Section IIA] At a convolution layer, M images with K channels and size H × W are convoluted with F filters with K channels and size R × C., wherein the convolutional layer includes a plurality (F) of filters (kernels), each having size RxC (such that this includes the case where the dimensions are kxk with R=C=k).) padding the input array by adding at least (k-1) zeros to each dimension of the input array to form an expanded input array such that each dimension of the 15expanded input array is increased by at least (k-1); ([p. 232, Section IIB] Classically, to avoid aliasing of the cyclic convolution effect due to using FFT, we need to perform zero-padding both feature and filter maps to (H + R − 1) × (W + C − 1) 2D-FFT., wherein each dimension of the each input array is padded with a number of zeros equal to the corresponding dimension of each filter minus 1 such that, for the case in which R=C=k, this equates to padding k-1 zeros.) padding the expanded input array with additional zeros to form a padded input array such that each dimension of the padded input array is a power of 2; padding the plurality of filter kernels with zeros 20such that the padded filter kernels are the same dimension as the padded input array; ([p. 234, Section IVC] We leverage the extendable structure of SDF lines using Radix-2, which allows us to perform any 2 N -FFT by adding or removing the number of BF stages N, for establishing flexible size 2D-FFT. The flexible length is a power-of-2 number, i.e., 8,16,32,64,128, etc. When H+R−1 < 2 dlog2 (H+R−1)e , where H and R are the image and filter sizes, zero padding up to 2 dlog2 (H+R−1)e is needed., wherein each  the filter (kernel) and each input array is further padded with zeros so that each dimension of the respective padded arrays is the same power-of-2 number (to enable efficient 2D FFT computation).) performing a Fast Fourier Transform of the padded input array and the plurality of padded filter kernels to create a spectral input array and a plurality of 25spectral filter kernels; performing an element-wise multiplication of the spectral input array and each of the plurality of spectral filter kernels to create a plurality of spectral output arrays; 26performing an inverse Fast Fourier Transform to convert the spectral output arrays to spatial output arrays; and creating output channels from the spatial output 5arrays.  ([p. 232, Section IIB] Circular convolutions in spatial domain is computed by inversely transforming the element-wise products in Fourier domain, i.e., I ⊗ G = F^-1(F (I_m,k) <Hadamard product> F (G_f,k)). In addition, using the linearity property of Fourier transform, Eqn. (2) is expressed by <equation 3>… The FFT and the inverse FFT (IFFT) can be used to implement the convolution in Eqn. (3)., wherein spatial output channels  are generated from the convolution processing by performing the inverse FFT of the Hadamard (element/component-wise)  product of the FFT of the (padded) input array (to form the spectral input array) and the FFT of each padded filter/kernel (to form the spectral filter kernels) such that the IFFT applied to the product of the spectral input array and the spectral filter arrays generates the spatial output arrays (in particular the first summation on the right hand side of equation 3) such that these spatial output arrays form a set of spatial output channels, each one of which corresponds to a separate input image (m) for a given kernel filter (f).)

In regards to claim 6, Nguyen-Thanh teaches A method for implementing a processing layer of a neural network, wherein the neural network comprises a plurality of processing layers, wherein at least one of the plurality 5of layers comprises a convolutional layer, the method comprising: providing an input array to the processing layer of the neural network;([p. 231, Section IIA, Table 1] At a convolution layer, M images with K channels and size H × W are convoluted with F filters with K channels and size R × C., wherein a CNN, consisting of multiple convolution processing layers (table 1)  processes an input that consists of M (2D image) arrays (with dimensions HxW)) providing a plurality of filter kernels to the 10processing layer, each of the filter kernels having a size of k x k; ([p. 231, Section IIA] At a convolution layer, M images with K channels and size H × W are convoluted with F filters with K channels and size R × C., wherein the convolutional layer includes a plurality (F) of filters (kernels), each having size RxC (such that this includes the case where the dimensions are kxk with R=C=k).) padding the input array by adding at least (k-1) zeros to each dimension of the input array to form an expanded input array such that each dimension of the 15expanded input array is increased by at least (k-1); ([p. 232, Section IIB] Classically, to avoid aliasing of the cyclic convolution effect due to using FFT, we need to perform zero-padding both feature and filter maps to (H + R − 1) × (W + C − 1) 2D-FFT., wherein each dimension of the each input array is padded with a number of zeros equal to the corresponding dimension of each filter minus 1 such that, for the case in which R=C=k, this equates to padding k-1 zeros.) padding the plurality of filter kernels with zeros such that padded filter kernels are the same dimension as the padded input array; ([p. 234, Section IVC] We leverage the extendable structure of SDF lines using Radix-2, which allows us to perform any 2 N -FFT by adding or removing the number of BF stages N, for establishing flexible size 2D-FFT. The flexible length is a power-of-2 number, i.e., 8,16,32,64,128, etc. When H+R−1 < 2 dlog2 (H+R−1)e , where H and R are the image and filter sizes, zero padding up to 2 dlog2 (H+R−1)e is needed., wherein each  the filter (kernel) and each input array is further padded with zeros so that each dimension of the respective padded arrays is the same power-of-2 number (to enable efficient 2D FFT computation).) performing a Fast Fourier Transform of the padded input array and the plurality of padded filter kernels to create a spectral input array and a plurality of 25spectral filter kernels; performing an element-wise multiplication of the spectral input array and each of the plurality of spectral filter kernels to create a plurality of spectral output arrays; pooling the spectral output arrays to create pooled spectral output arrays, wherein the pooling is performed in a spectral domain; and performing an inverse Fast Fourier Transform to 20convert the pooled spectral output arrays to spatial output arrays26.  ([p. 232, Section IIB] Circular convolutions in spatial domain is computed by inversely transforming the element-wise products in Fourier domain, i.e., I ⊗ G = F^-1(F (I_m,k) <Hadamard product> F (G_f,k)). In addition, using the linearity property of Fourier transform, Eqn. (2) is expressed by <equation 3>… The FFT and the inverse FFT (IFFT) can be used to implement the convolution in Eqn. (3)., wherein spatial output channels  are generated from the convolution processing by performing the inverse FFT of the Hadamard (element/component-wise)  product of the FFT of the (padded) input array (to form the spectral input array) and the FFT of each padded filter/kernel (to form the spectral filter kernels) such that the IFFT applied to the summed product of the spectral input array and the spectral filter arrays generates the spatial output arrays (in particular the second summation on the right hand side of equation 3 which is a pooling operation in the spectral domain) such that these spatial output arrays form a set of spatial output channels, each one of which corresponds to a separate input image (m) for a given kernel filter (f).)

In regards to claim 7, the rejection of claim 6 is incorporated and Nguyen-Thanh further teaches, wherein the pooling is performed after the element-wise multiplication of the spectral input array and one of the plurality of spectral filter kernels. ([p. 232, Section IIB], Circular convolutions in spatial domain is computed by inversely transforming the element-wise products in Fourier domain, i.e., I ⊗ G = F^-1(F (I_m,k) <Hadamard product> F (G_f,k)). In addition, using the linearity property of Fourier transform, Eqn. (2) is expressed by <equation 3>… The FFT and the inverse FFT (IFFT) can be used to implement the convolution in Eqn. (3)., wherein the IFFT applied to the product of the spectral input array and spectral filter arrays generates the spatial output arrays (in particular the second summation on the right hand side of equation 3 which is a pooling operation applied to the spectral output arrays after each is formed from the element-wise product of the spectral filter arrays and the spectral input arrays).)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen-Thanh in view of Liang et al. (“Evaluating Fast Algorithms for Convolutional Neural Networks,” IEEE Trans. On Computer-Aided Design of Integrated Circuits and Systems, Vol. 39, No. 4, April 2020, pp. 857-870), hereinafter referred to as Liang.

In regards to claim 2,  the rejection of claim 1 is incorporated and Nguyen-Thanh does not further teach wherein the Fast Fourier Transform is performed utilizing Cooley-Tukey algorithm.  Nguyen-Thanh does not explicitly make use of the Cooley-Tukey algorithm (he only discloses a N-FFT radix-2 method). 
However, Liang, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the Fast Fourier Transform is performed utilizing Cooley-Tukey algorithm. ([p. 858, Section I, Equation 2], In this paper, we comprehensively evaluate the Winograd fast algorithm [36] and fast Fourier transformation (FFT) algorithm which can dramatically reduce the arithmetic complexity, and improve the performance of CNNs on FPGAs…. In our design, we apply the Cooley–Turkey FFT algorithm and Winograd algorithm. We design two efficient PE architectures for both algorithms and initiate multiple PEs through parallelization., wherein a spectral CNN acceleration framework based uses the Cooley-Turkey (interpreted as Cooley-Tukey) algorithm to compute the FFT and IFFT elements of the convolutional processing (equation 2).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Liang to perform the Fast Fourier Transform is utilizing Cooley-Tukey algorithm. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency and acceleration in the CNN processing using a Cooley-Tukey FFT implementation relative to conventional non-spectral implementations with the Cooley-Tukey FFT-based implementation generating predictable results relative to other techniques (e.g., Winograd) but also obvious to try (substitute) as a means for computing the FFT (from amongst a set of alternative techniques)  (Liang, [Abstract, p. 868, Section VIIIE, p. 869, Section X, Figure 9, Figure 10, Table IX]).

In regards to claim 3,  the rejection of claim 2 is incorporated and Nguyen-Thanh further teaches wherein radix-2 butterflies are used to perform … algorithm.  ([p. 232, Section III, Figure 1, Figure 2] Fig. 1 shows a hardware architecture of the radix-2 Singlepath Delay Feedback (SDF) DIF pipeline FFT [10]. This architecture consists of log2 (N) stages with 2log2N complex adders and (log2N −1) complex multipliers [11]. The detail of each stage is illustrated in Fig. 2. It encompasses three basic modules: Butterfly (BF), Shift Registers (SRs) and complex multiplier., wherein the FFT (and IFFT) is implemented in the hardware architecture which includes butterfly modules with radix-2 butterfly topology.)
However, Nguyen-Thanh does not explicitly disclose Cooley-Tukey….  Nguyen-Thanh does not explicitly make use of the Cooley-Tukey algorithm (he only discloses a N-FFT radix-2 method). 
However, Liang, in analogous environment of implementing spectral convolutional neural networks, teaches wherein radix-2 butterflies are used to perform Cooley-Tukey algorithm ([p. 859, Section IIB, Equation 2] In (8) and (9), FFT is inducted from small-scale discrete Fourier transformation divided according to the odevity, which is also named butterfly computation. It should be noted that the Cooley–Turkey algorithm is only valid when FFT size is a power of 2. Fig. 2 shows a brief example of FFT algorithm with FFT size = 4. In this example, it takes two stages to complete FFT. In these stages, several butterfly computations are performed with two points (Radix-2 FFT). 2-D-FFT algorithm should be conducted from row and column dimension with 1-D-FFT respectively., wherein the FFT is implemented according to the Cooley-Turkey (interpreted as Cooley-Tukey) algorithm including multiple Radix-2 butterfly computations modules.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Liang to perform the Cooley-Tukey algorithm using radix-2 butterflies. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency and acceleration in the CNN processing using an efficient Cooley-Turkey FFT implementation relative to conventional non-spectral implementations with the Cooley-Tukey FFT-based implementation generating predictable results relative to other techniques (e.g., Winograd) but also obvious to try (substitute) as a means for computing the FFT (from amongst a set of alternative techniques)  (Liang, [Abstract, p. 868, Section VIIIE, p. 869, Section X, Figure 9, Figure 10, Table IX]).

Claims 4, 5, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen-Thanh in view of Dziedzic et al. (“Band-limited Training and Inference for Convolutional Neural Networks”, Proceedings of the 36th International Conference on Machine Learning, 2019, pp. 1-10), hereinafter referred to as Dziedzic.

In regards to claim 4,  the rejection of claim 1 is incorporated and Nguyen-Thanh does not further teach 10wherein the plurality of spectral filter kernels each comprises a first column, referred to as C column, a first row referred to as R row, an upper left quadrant, referred to as Ql array, a lower left quadrant, referred to as Q2 array, an upper right quadrant 15that is a conjugate of a 180 degree rotation of the Q2 array, and a lower right quadrant that is a conjugate of a 180 degree rotation of the Ql array.  Nguyen-Thanh does not specifically disclose the usage of the conjugate symmetry property of the spectral filter kernels in the performance of the complex FFT evaluation.
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the plurality of spectral filter kernels each comprises a first column, referred to as C column, a first row referred to as R row, an upper left quadrant, referred to as Ql array, a lower left quadrant, referred to as Q2 array, an upper right quadrant 15that is a conjugate of a 180 degree rotation of the Q2 array, and a lower right quadrant that is a conjugate of a 180 degree rotation of the Ql array. ([p. 3, Section 3.2.2, p. 4, Section 3.2, Figure 1, Figure 2] The FFT domain cannot be arbitrarily manipulated as we must preserve conjugate symmetry. For a 1D signal this is straight-forward. F[−ω] = F ∗ [ω], where the sign of the imaginary part is opposite when ω < 0. The compression is applied by discarding the high frequencies in the first half of the signal. We have to do the same to the filter, and then, the element-wise multiplication in the frequency domain is performed between the compressed signal (input map) and the compressed filter., The conjugate symmetry for a 2D signal F[−ω, −θ] = F ∗ [ω, θ] is more complicated. If the real input map is of size M×N, then its complex representation in the frequency domain is of size M × (N 2  + 1). The real constraints for 2D inputs were explained in detail in Figure 2, similarly to (Rippel et al., 2015a). For the most interesting and most common case of even height and width of the input, there are always four real coefficients in the spectral representation (depicted as Orange cells: top-left corner, middle value in top row, middle value in most-left column and the value in the center). The DC component is located in the top-left corner. The largest values are placed in the corners and decrease towards the center. This trend is our guideline in the design of the compression pattern, in which for the left half of the input, we discard coefficients from the center in L-like shapes towards the top-left and bottom-left corners., wherein the conjugate symmetry property of the spectral domain of a signal (corresponding to either the FFT of the input array or the FFT of each filter array) is used to perform a spectral convolution function in a CNN such that the spectral representation of that signal is characterized by 4 quadrants (Figure 1 – interpreted as corresponding conceptually also to the FFT of the filter array with row/column elements that as also seen in Figure 2 for a single quadrant) which, based on the conjugate symmetry property F[−ω, −θ] = F ∗ [ω, θ], suggests a decomposition as follows (for any arbitrary positive omega and theta frequencies): Q1 (upper left) (-omega, theta), Q2 (lower left) (-omega, -theta), Q3 (upper right) (omega, theta), and Q4 (lower right) (omega, -theta) with, by virtue of the conjugate symmetry, Q4 corresponding to the conjugate 180 degree rotation of Q1 and with Q3 corresponding to the conjugate 180 degree rotation of Q2 (with the 180 degree rotation corresponding to the negative sign applied to both frequency components).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Dziedzic for the plurality of spectral filter kernels to each comprise a first column, referred to as C column, a first row referred to as R row, an upper left quadrant, referred to as Ql array, a lower left quadrant, referred to as Q2 array, an upper right quadrant 15that is a conjugate of a 180 degree rotation of the Q2 array, and a lower right quadrant that is a conjugate of a 180 degree rotation of the Ql array. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN  (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).

In regards to claim 5,  the rejection of claim 4 is incorporated and Nguyen-Thanh does not further teach 10 wherein the plurality of spectral filter kernels are trained by modifying the C column, the 20R row, the Ql array and/or the Q2 array.  Nguyen-Thanh does not specifically disclose the usage of the conjugate symmetry property of the spectral filter kernels in the performance of the complex FFT evaluation.
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the plurality of spectral filter kernels are trained by modifying the C column, the 20R row, the Ql array and/or the Q2 array. ([p. 3, Section 3, p. 3, Section 3.21, p. 6, Section 4.1, p. 4, Section 3.2.3, Figure 4]We take this a step further and consider the joint spectra of both the filter and the signal to understand the memory and computation implications of this insight., The operation ∗c is compatible with automatic differentiation as implemented in popular deep learning frameworks such as PyTorch and TensorFlow., The dynamic compression based on the energy preserved shows that at the beginning of the training the network is focused on the low frequency coefficients and as the training unfolds, more and more coefficients are taken into account, which is shown in Figure 4., We avoid re-computation of the FFT for the input map and the filter by saving their frequency representations at the end of the forward pass and reusing them in the corresponding backward pass. The memory footprint for the input map in the spatial and frequency domains is almost the same. We retain only half of the frequency coefficients but they are represented as complex numbers., wherein the CNN compression framework trains the CNN to learn the filter weights (optimized for a given inference application/problem) according to the masking of the filter components (associated with both the spectral filter kernels and the spectral input arrays) by exploiting the conjugate symmetry property of the spectral arrays such that this training modifies particular values of the array (specifically including half of the full spectral response that is retained during the training process which is being interpreted to correspond to both Q1 and Q2 components).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Dziedzic for the plurality of spectral filter kernels to be trained by modifying the C column, the 20R row, the Ql array and/or the Q2 array. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN  (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).
 
In regards to claim 8, the rejection of claim 7 is incorporated and Nguyen-Thanh does not further teach, 25wherein the pooling comprises performing an element-wise multiplication of each of the spectral output arrays and a conjugate-symmetric mask.  Although Nguyen-Thanh teaches the pooling operation applied to the element-wise multiplication to form the spectral output arrays, he does not explicitly disclose the multiplication of those arrays by a mask based on a conjugate-symmetric property.
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the pooling comprises performing an element-wise multiplication of each of the spectral output arrays and a conjugate-symmetric mask. ([p. 3, Section 3.1, p. 3, Section 3.2.2, Figure 1, Figure 2] Let Mc[ω] be a discrete indicator function defined as follows: Mc[ω] = ( 1, ω ≤ c 0, ω > c Mc[ω] is a mask that limits the S[ω] to a certain band of frequencies. The band-limited spectrum is defined as, S[ω] · Mc[ω], and the band-limited convolution operation is defined as: x ∗c y = F −1 {(Fx[ω] · Mc[ω]) · (Fy[ω] · Mc[ω])} (1) = F −1 (S[ω] · Mc[ω]) (2)., The FFT domain cannot be arbitrarily manipulated as we must preserve conjugate symmetry. For a 1D signal this is straight-forward. F[−ω] = F ∗ [ω], where the sign of the imaginary part is opposite when ω < 0. The compression is applied by discarding the high frequencies in the first half of the signal. We have to do the same to the filter, and then, the element-wise multiplication in the frequency domain is performed between the compressed signal (input map) and the compressed filter., wherein, in the evaluation of a convolution at a layer of a CNN, a mask M_c is multiplied by the element-wise product of the output spectral array formed from the element-wise product of the FFT of each input array and FFT of each kernel filter array (interpreted as corresponding to pooled spectral output array) such that this mask is a conjugate-symmetric mask since it is derived and applied based upon the conjugate symmetry property of the spectral domain of each signal (corresponding to either the FFT of the input array or the FFT of each filter array).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Dziedzic for the pooling to comprise performing an element-wise multiplication of each of the spectral output arrays and a conjugate-symmetric mask. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN using a mask function in the frequency domain (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).

In regards to claim 9, the rejection of claim 8 is incorporated and Nguyen-Thanh does not further teach, 25wherein the conjugate-symmetric mask comprises a low pass filter.   Nguyen-Thanh does not explicitly disclose a masked-based band-limiting operation.
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the conjugate-symmetric mask comprises a low pass filter. ([p. 3, Section 3.1, Figure 1, Figure 2]Let Mc[ω] be a discrete indicator function defined as follows: Mc[ω] = ( 1, ω ≤ c 0, ω > c Mc[ω] is a mask that limits the S[ω] to a certain band of frequencies. The band-limited spectrum is defined as, S[ω] · Mc[ω], and the band-limited convolution operation is defined as: x ∗c y = F −1 {(Fx[ω] · Mc[ω]) · (Fy[ω] · Mc[ω])} (1) = F −1 (S[ω] · Mc[ω]) (2), wherein the mask M_c (designed and applied based on the conjugate-symmetric property of the array spectra) forms a low-pass filter because its application masks-out frequencies greater than c.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Dziedzic for wherein the conjugate-symmetric mask comprises a low pass filter. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN using a mask function in the frequency domain (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).

In regards to claim 13,  the rejection of claim 6 is incorporated and Nguyen-Thanh does not further teach 10wherein the plurality of spectral filter kernels each comprises a first column, referred to as C column, a first row referred to as R row, an upper left quadrant, referred to as Ql array, a lower left quadrant, referred to as Q2 array, an upper right quadrant 15that is a conjugate of a 180 degree rotation of the Q2 array, and a lower right quadrant that is a conjugate of a 180 degree rotation of the Ql array.  Nguyen-Thanh does not specifically disclose the usage of the conjugate symmetry property of the spectral filter kernels in the performance of the complex FFT evaluation.
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the plurality of spectral filter kernels each comprises a first column, referred to as C column, a first row referred to as R row, an upper left quadrant, referred to as Ql array, a lower left quadrant, referred to as Q2 array, an upper right quadrant 15that is a conjugate of a 180 degree rotation of the Q2 array, and a lower right quadrant that is a conjugate of a 180 degree rotation of the Ql array. ([p. 3, Section 3.2.2, p. 4, Section 3.2, Figure 1, Figure 2] The FFT domain cannot be arbitrarily manipulated as we must preserve conjugate symmetry. For a 1D signal this is straight-forward. F[−ω] = F ∗ [ω], where the sign of the imaginary part is opposite when ω < 0. The compression is applied by discarding the high frequencies in the first half of the signal. We have to do the same to the filter, and then, the element-wise multiplication in the frequency domain is performed between the compressed signal (input map) and the compressed filter., The conjugate symmetry for a 2D signal F[−ω, −θ] = F ∗ [ω, θ] is more complicated. If the real input map is of size M×N, then its complex representation in the frequency domain is of size M × (N 2  + 1). The real constraints for 2D inputs were explained in detail in Figure 2, similarly to (Rippel et al., 2015a). For the most interesting and most common case of even height and width of the input, there are always four real coefficients in the spectral representation (depicted as Orange cells: top-left corner, middle value in top row, middle value in most-left column and the value in the center). The DC component is located in the top-left corner. The largest values are placed in the corners and decrease towards the center. This trend is our guideline in the design of the compression pattern, in which for the left half of the input, we discard coefficients from the center in L-like shapes towards the top-left and bottom-left corners., wherein the conjugate symmetry property of the spectral domain of a signal (corresponding to either the FFT of the input array or the FFT of each filter array) is used to perform a spectral convolution function in a CNN such that the spectral representation of that signal is characterized by 4 quadrants (Figure 1 – interpreted as corresponding conceptually also to the FFT of the filter array with row/column elements that as also seen in Figure 2 for a single quadrant) which, based on the conjugate symmetry property F[−ω, −θ] = F ∗ [ω, θ], suggests a decomposition as follows (for any arbitrary positive omega and theta frequencies): Q1 (upper left) (-omega, theta), Q2 (lower left) (-omega, -theta), Q3 (upper right) (omega, theta), and Q4 (lower right) (omega, -theta) with, by virtue of the conjugate symmetry, Q4 corresponding to the conjugate 180 degree rotation of Q1 and Q3 corresponding to the conjugate 180 degree rotation of Q2 (with the 180 degree rotation corresponding to the negative sign applied to both frequency components).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Dziedzic for the plurality of spectral filter kernels to each comprise a first column, referred to as C column, a first row referred to as R row, an upper left quadrant, referred to as Ql array, a lower left quadrant, referred to as Q2 array, an upper right quadrant 15that is a conjugate of a 180 degree rotation of the Q2 array, and a lower right quadrant that is a conjugate of a 180 degree rotation of the Ql array. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN  (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).

In regards to claim 14,  the rejection of claim 13 is incorporated and Nguyen-Thanh does not further teach 10 wherein the plurality of spectral filter kernels are trained by modifying the C column, the 20R row, the Ql array and/or the Q2 array.  Nguyen-Thanh does not specifically disclose the usage of the conjugate symmetry property of the spectral filter kernels in the performance of the complex FFT evaluation.
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the plurality of spectral filter kernels are trained by modifying the C column, the 20R row, the Ql array and/or the Q2 array. ([p. 3, Section 3, p. 3, Section 3.1, p. 6, Section 4.1, p. 4, Section 3.2.3, Figure 4] We take this a step further and consider the joint spectra of both the filter and the signal to understand the memory and computation implications of this insight., The operation ∗c is compatible with automatic differentiation as implemented in popular deep learning frameworks such as PyTorch and TensorFlow., The dynamic compression based on the energy preserved shows that at the beginning of the training the network is focused on the low frequency coefficients and as the training unfolds, more and more coefficients are taken into account, which is shown in Figure 4.,
We avoid re-computation of the FFT for the input map and the filter by saving their frequency representations at the end of the forward pass and reusing them in the corresponding backward pass. The memory footprint for the input map in the spatial and frequency domains is almost the same. We retain only half of the frequency coefficients but they are represented as complex numbers., wherein the CNN compression framework trains the CNN to learn the filter weights (optimized for a given inference application/problem) according to the masking of the filter components (associated with both the spectral filter kernels and the spectral input arrays) by exploiting the conjugate symmetry property of the spectral arrays such that this training modifies particular values of the array (specifically including half of the full spectral response that is retained during the training process which is being interpreted to correspond to both Q1 and Q2 components).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Dziedzic for the plurality of spectral filter kernels to be trained by modifying the C column, the 20R row, the Ql array and/or the Q2 array. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN  (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen-Thanh in view of Dziedzic, and in further view of Yin et al. (“A Fourier Perspective on Model Robustness in Computer Vision”, 33rd Conference on Neural Information Processing Systems (NeurIPS2019), 2019, pp. 1-11), hereinafter referred to as Yin.

In regards to claim 10, the rejection of claim 8 is incorporated and Nguyen-Thanh does not further teach, 25wherein the conjugate-symmetric mask comprises a high pass filter.   Nguyen-Thanh does not explicitly disclose a masked-based band-limiting operation. 
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the conjugate-symmetric mask comprises a … pass filter. ([p. 3, Section 3.1, Figure 1, Figure 2] Let Mc[ω] be a discrete indicator function defined as follows: Mc[ω] = ( 1, ω ≤ c 0, ω > c Mc[ω] is a mask that limits the S[ω] to a certain band of frequencies. The band-limited spectrum is defined as, S[ω] · Mc[ω], and the band-limited convolution operation is defined as: x ∗c y = F −1 {(Fx[ω] · Mc[ω]) · (Fy[ω] · Mc[ω])} (1) = F −1 (S[ω] · Mc[ω]) (2), wherein the mask M_c (designed and applied based on the conjugate-symmetric property of the array spectra) forms a low-pass filter because its application masks-out frequencies greater than c.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Dziedzic for wherein the conjugate-symmetric mask comprises a … pass filter. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN using a mask function in the frequency domain (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).
However, Dziedzic does not explicitly teach… high pass….Although Dziedzic discloses an conjugate-symmetric mask that, in general, is arbitrary, he only explicitly discloses a low pass filter (based on assumptions/observations that lower frequencies are more useful in his application).
However, Yin, in the analogous environment of learning deep models for images, teaches wherein the … mask comprises a high pass filter. ([p. 2, Section 2, p. 4, Section 3, p. 6, Section 4.1, Figure 1, Figure 5] We define high pass filtering with bandwidth B as the operation that sets all the frequency components outside of a centered square with width B in the Fourier spectrum with highest frequency in the center to zero, and then applies inverse DFT. , While modest filtering has been used for model compression [9], we experiment with extreme filtering in order to test the limits of model generalization. The results are shown in Figure 1. When low-frequency filtering is applied, models can achieve over 30% test accuracy even when the image appears to be simple globs of color. Even more striking, models achieve 50% accuracy in the presence of the severe high frequency filtering, using high frequency features which are nearly invisible to humans., wherein high pass/frequency filtering is applied to images in the frequency domain to improve accuracy/generalization for a trained model representation of the images (specifically, high pass filtering yields greater robustness in the presence of low frequency image corruptions).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh and Dziedzic to incorporate the teachings of Yin for the conjugate-symmetric mask comprises a high pass filter. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved robustness, accuracy, and accuracy of deep learning models for image representation efficiency, accuracy, and robustness in the presence of frequency-dependent image corruption modes, including, in particular corruptions at low frequency due to contrast and fog for which high passband filtering is more favorable than low pass filtering with the application of the high pass filter also yielding predictable results (Yin, [Abstract, pp. 5-6, Section 4.1, Figure 5]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen-Thanh in view of Dziedzic, and in further view of Russ et al. (“The Image Processing Handbook”, CRC Press, 7th Edition, Chapter 6, 2016, pp. 321-380), hereinafter referred to as Russ.

In regards to claim 11, the rejection of claim 8 is incorporated and Nguyen-Thanh does not further teach, 25 wherein the conjugate-symmetric mask comprises a band pass filter. Nguyen-Thanh does not explicitly disclose a masked-based band-limiting operation. 
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the conjugate-symmetric mask comprises a … pass filter. ([p. 3.1, Section 3.1] Let Mc[ω] be a discrete indicator function defined as follows: Mc[ω] = ( 1, ω ≤ c 0, ω > c Mc[ω] is a mask that limits the S[ω] to a certain band of frequencies. The band-limited spectrum is defined as, S[ω] · Mc[ω], and the band-limited convolution operation is defined as: x ∗c y = F −1 {(Fx[ω] · Mc[ω]) · (Fy[ω] · Mc[ω])} (1) = F −1 (S[ω] · Mc[ω]) (2), wherein the mask M_c (designed and applied based on the conjugate-symmetric property of the array spectra) forms a low-pass filter because its application masks-out frequencies greater than c.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Dziedzic for the conjugate-symmetric mask comprises a … pass filter. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN using a mask function in the frequency domain (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).
However, Dziedzic does not explicitly teach… band pass….Although Dziedzic discloses an conjugate-symmetric mask that, in general, is arbitrary, he only explicitly discloses a low pass filter (based on assumptions/observations that lower frequencies are more useful in his application).
However,  Russ, in the analogous environment of learning deep models for images, teaches wherein the … mask comprises a band pass filter. ([pp. 340-345, “Removing Selected Frequencies”, Figure 6.28] This “low-pass” filtering operation (i.e., keeping the low frequencies, or “passing” them through the filter), produces the result in Figure 6.19d. Conversely, keeping the high frequencies and removing the low frequencies (a “high-pass” filter) produces the result in Figure 6.19f…. As shown in Figures 6.11, 6.12, and 6.14, it is possible to select a region of the Fourier transform image that is not centered on the origin. Figure 6.28 shows a selection of intermediate frequency values lying in a narrow range of directions, along with the resulting reconstruction. This kind of filtering selects directional information from images….Figure 6.28 also demonstrates again the basic characteristic of Fourier transform images: locations in the Fourier transform power spectrum identify periodicity and orientation information from all parts of the spatial-domain image. As shown in the figure, the correct shape for off-centered regions is a combination of annuli and wedges that have cutoffs corresponding to frequencies and angles, rather than the more easily constructed and applied circles or rectangles, and the edges require the same type of shaping shown in Figure 6.20., wherein a frequency mask is applied to 2D spectral arrays based on selectively removing particular frequencies from those spectral arrays (according to the properties of that spectral array such as spectral behavior of noise, corruption, or coherent signals of interest) such that this includes low pass and high pass filters but also bandpass filters for instances in which both lower and upper frequencies are removed by the mask (e.g., Figure 6.28c shows a frequency mask in 2 dimensions which retains frequency components that lie in a contiguous band of frequency components along any orientation relative to the center.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh and Dziedzic to incorporate the teachings of Russ for the conjugate-symmetric mask comprises a band pass filter. The modification would have been obvious because one of ordinary skill would have been motivated to improve information content, such as for compression and image quality, in 2D array/image by removing unwanted frequency components using a frequency mask applied to the FFT of that 2D array, including selective bandpass frequency masking, with the selective application of the frequency mask yielding predictable results (Russ, [Abstract, pp. 321-322, “About Frequency Space”, pp. 338-340, “Removing Selected Frequencies”, Figure 6.27, Figure 6.28]).

In regards to claim 12, the rejection of claim 8 is incorporated and Nguyen-Thanh does not further teach, 25 wherein the conjugate-symmetric mask comprises a punctured filter wherein there are no adjacent non-zero elements.   Nguyen-Thanh does not explicitly disclose a masked-based band-limiting operation. 
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the conjugate-symmetric mask comprises a … filter …. ([p. 3.1, Section 3.1], Let Mc[ω] be a discrete indicator function defined as follows: Mc[ω] = ( 1, ω ≤ c 0, ω > c Mc[ω] is a mask that limits the S[ω] to a certain band of frequencies. The band-limited spectrum is defined as, S[ω] · Mc[ω], and the band-limited convolution operation is defined as: x ∗c y = F −1 {(Fx[ω] · Mc[ω]) · (Fy[ω] · Mc[ω])} (1) = F −1 (S[ω] · Mc[ω]) (2), wherein the mask M_c (designed and applied based on the conjugate-symmetric property of the array spectra) forms a low-pass filter because its application masks-out frequencies greater than c.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Dziedzic for the conjugate-symmetric mask comprises a … filter…. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN using a mask function in the frequency domain (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).
However, Dziedzic does not explicitly teach… punctured… wherein there are no adjacent non-zero elements. Although Dziedzic discloses an conjugate-symmetric mask that, in general, is arbitrary, he only explicitly discloses a low pass filter (based on assumptions/observations that lower frequencies are more useful in his application).
However,  Russ, in the analogous environment of learning deep models for images, teaches wherein the … mask comprises a punctured filter wherein there are no adjacent non-zero elements.([pp. 345-347 “periodic noise removal”, pp. 349-350, “Selection of periodic information”, Figures 6.29, 6.31, 6.33]There are many different ways to specify and to apply this reduction. Sometimes it is practical to specify a range of frequencies and orientations numerically based on prior knowledge, but most often it is convenient to identify them in the power spectrum display. … That allows all of the tools for processing images, such as Gaussian filters to smooth mask edges or top-hat filters to locate peaks in the power spectrum, to be applied….Using a superposition of three sets of sinusoidal lines, Figure 6.29 shows how the removal is accomplished. The Fourier transform of the original (Figure 6.29a) shows three spikes (each of which appears twice, symmetrically in the power spectrum). Placing a mask to remove everything except the spike corresponding to one set of lines (Figure 6.29b) allows reconstructing just those lines. Similarly removing that spike and keeping everything (Figure 6.29c) else allows reconstructing just the other two sets of lines….The frequencies marked by the spikes represent the spacing and shape of the halftone dots. Masking removes the peaks by reducing the amplitude at those locations to zero (but not altering any of the phase information)., In some classes of images, it is the periodic information that is useful and the nonperiodic noise that must be suppressed. The methods for locating the periodic peaks, constructing masks, smoothing the mask edges, and so forth are unchanged. The only difference is that the mask is inverted, so that the spikes corresponding to the periodic information are kept and the background corresponding to random noise is eliminated., wherein a frequency mask is applied to 2D spectral arrays based on selectively removing particular frequencies from those spectral arrays (according to the properties of that spectral array such as spectral behavior of noise, corruption, or coherent signals of interest) such that this includes a mask that passes only selected discrete frequencies (e.g., periodic noise with spikes in the 2D spectrum or, in general, coherent signals of interest manifesting as spikes in the spectrum), thereby resulting in a punctured filter in which only specific, non-contiguous frequency components are passed (at which the mask is non-zero as can be seen in Figures 6.33 and 6.29).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh and Dziedzic to incorporate the teachings for the conjugate-symmetric mask to comprise a punctured filter wherein there are no adjacent non-zero elements of Russ. The modification would have been obvious because one of ordinary skill would have been motivated to improve information content, such as for compression and image quality, in 2D array/image by removing unwanted frequency components using a frequency mask applied to the FFT of that 2D array, including selectively passing discrete non-contiguous frequencies, with the selective application of the frequency mask yielding predictable results (Russ, [Abstract, pp. 321-322, “About Frequency Space”, pp. 338-340, “Removing Selected Frequencies”, Figures 6.29-6.33]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen-Thanh in view of Manimaraboopathy et al. (“Design and implementation of multiplier for complex numbers using CORDIC (Coordinate Rotation Digital Computer) Architecture”, International Journal of Pure and Applied Mathematics, Volume 119, No. 15, 2018, pp. 159-164), hereinafter referred to as Manimaraboopath.

In regards to claim 15, Nguyen-Thanh teaches A method for implementing a processing layer of a neural 20network, wherein the neural network comprises a plurality of processing layers, wherein at least one of the plurality of layers comprises a convolutional layer, the method comprising: providing an input array to the processing layer of 25the neural network; ([p. 231, Section IIA, Table 1] At a convolution layer, M images with K channels and size H × W are convoluted with F filters with K channels and size R × C., wherein a CNN, consisting of multiple convolution processing layers (table 1)  processes an input that consists of M (2D image) arrays (with dimensions HxW).) providing a plurality of filter kernels to the processing layer, each of the filter kernels having a size of k x k; ([p. 231, Section IIA] At a convolution layer, M images with K channels and size H × W are convoluted with F filters with K channels and size R × C., wherein the convolutional layer includes a plurality (F) of filters (kernels), each having size RxC (such that this includes the case where the dimensions are kxk with R=C=k).) padding the input array by adding at least (k-1) 30zeros to each dimension of the input array to form 29expanded input array such that each dimension of the expanded input array is increased by at least (k-1); ([p. 232, Section IIB] Classically, to avoid aliasing of the cyclic convolution effect due to using FFT, we need to perform zero-padding both feature and filter maps to (H + R − 1) × (W + C − 1) 2D-FFT., wherein each dimension of the each input array is padded with a number of zeros equal to the corresponding dimension of each filter minus 1 such that, for the case in which R=C=k, this equates to padding k-1 zeros.) padding the expanded input array with additional zeros to form padded input array such that each dimension 5of the padded input array is a power of 2; padding the plurality of filter kernels with zeros such that padded filter kernels are the same dimension as the padded input arrays; ([p. 234, Section IVC] We leverage the extendable structure of SDF lines using Radix-2, which allows us to perform any 2 N -FFT by adding or removing the number of BF stages N, for establishing flexible size 2D-FFT. The flexible length is a power-of-2 number, i.e., 8,16,32,64,128, etc. When H+R−1 < 2 dlog2 (H+R−1)e , where H and R are the image and filter sizes, zero padding up to 2 dlog2 (H+R−1) is needed., wherein each  the filter (kernel) and each input array is further padded with zeros so that each dimension of the respective padded arrays is the same power-of-2 number (to enable efficient 2D FFT computation).) performing a Fast Fourier Transform of the padded 10input array and the plurality of padded filter kernels to create a spectral input array and a plurality of spectral filter kernels; performing an element-wise multiplication of the spectral input array and each of the plurality of 15spectral filter kernels to create a plurality of spectral output arrays, ([p. 232, Section IIB] Circular convolutions in spatial domain is computed by inversely transforming the element-wise products in Fourier domain, i.e., I ⊗ G = F^-1(F (I_m,k) <Hadamard product> F (G_f,k)). In addition, using the linearity property of Fourier transform, Eqn. (2) is expressed by <equation 3>… The FFT and the inverse FFT (IFFT) can be used to implement the convolution in Eqn. (3)., wherein spatial output channels  are generated from the convolution processing by performing the inverse FFT of the Hadamard (element/component-wise)  product of the FFT of the (padded) input array (to form the spectral input array) and the FFT of each padded filter/kernel (to form the spectral filter kernels) such that the IFFT applied to the product of the spectral input array generates the spatial output arrays (in particular the first summation on the right hand side of equation 3).) wherein the … multiplication is performed using a CORDIC; ([pp. 233-234, Section IIB, p. 233, Section IIIB, p. 233, Section IVB] An N-point Discrete Fourier Transform (DFT) of an input sequence x[n] is defined as [6], [8] <equation 4> where WN = e −j2π/N is the twiddle factor (phase factor or Nth primitive root of unity), and k is the frequency index….The complex multiplier with the twiddle factors is efficiently performed by COordinate Rotation DIgital Computer (CORDIC) algorithm., FFT phase and element-wise accumulating phase. …Each row of PE array is a flexible-length Radix-2 SDF line which is able to compute up to 2 c -point FFT. r rows working parallel enables to compute row-wise and column-wise 1D FFT, hence generating the 2D FFT results., Performing convolution based on FFT requires an elementwise multiplication step following the FFT step. Classically, this process is separately implemented after finishing FFT calculation. Fourier coefficients of image and filter are saved and reloaded to feed into multipliers., wherein the computation of the spectral input array and spectral output array is performed using the CORDIC algorithm such that the computation of the component-wise multiplication to generate each spectral array is based on a cordic in the sense that the “cordic” is being interpreted as a DFT representation formed/predicated directly or indirectly on the CORDIC algorithm/architecture.) and pooling the spectral output arrays to create output channels.  ([p. 232, Section IIB] Circular convolutions in spatial domain is computed by inversely transforming the element-wise products in Fourier domain, i.e., I ⊗ G = F^-1(F (I_m,k) <Hadamard product> F (G_f,k)). In addition, using the linearity property of Fourier transform, Eqn. (2) is expressed by <equation 3>… The FFT and the inverse FFT (IFFT) can be used to implement the convolution in Eqn. (3)., wherein the IFFT applied to the product of the spectral input array and the spectral filter arrays generates the spatial output arrays (in particular the first summation on the right hand side of equation 3 which is a pooling operation) such that these spatial output arrays form a set of spatial output channels, each one of which corresponds to a separate input image (m) for a given kernel filter (f).)
However, Nguyen-Thanh does not explicitly teach element-wise… Cordic. Although Nguyen-Thanh discloses the application of the CORDIC algorithm/architecture for FFT computation (specifically the multiplication of the twiddle factor and an input sequence interpreted as corresponding to either the input array or the kernel array) with element-wise accumulating phase functions in his architecture, he does not specifically disclose the details of his CORDIC algorithm.
However, Manimaraboopathy, in analogous environment of efficient implementation of  complex multiplication, teaches wherein the element-wise multiplication is performed using a CORDIC. ([p. 161, “complex multiplication”] Consider the following complex numbers V= Xi + Y W= Mi + N The multiplication of the above given complex can represented as given below and it requires four multiplication as we said earlier V*W= (XN + MY)i + (YN – XM) (8) Instead we can represent the above numbers in polar for and multiplication of two numbers in polar form is given below: V= Ae ∅ 1 and W= Be ∅ 2 P=V*W=∣A∣∣B∣e ∅ Where, ∅= ∅1 + ∅2 The above equation can be used to find the rectangular co-ordinates of a product of numbers and separately find the results of real and imaginary parts as given below Real(P) =∣A∣∣B∣cos∅ Im(P) = ∣A∣∣B∣sin∅ The sine and cosine functions and the result could be calculated directly by using CORDIC algorithm by rotating the product of A and B through an angle ∅. This results in lesser complexity as compared to conventional serial and parallel multipliers., wherein a method for performing multiplication of complex numbers (interpreted as corresponding to any element-wise product in a product of 2 complex arrays) is efficiently performed using a CORDIC-based algorithm in which each complex number is represented by a respective magnitude (A, B) and a respective phase (phi_1, phi_2) such that the multiplication includes an addition of the respective phases (phi_1+phi_2) and a multiplication of respective magnitudes (|A||B|) and such that this result is converted ultimately into cartesian space (real(P), Im(P)) using the CORDIC algorithm.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Manimaraboopathy for the element-wise multiplication is performed using a CORDIC. The modification would have been obvious because one of ordinary skill would have been motivated to achieve efficient low cost evaluation of the multiplication of two complex numbers on a single processor using the CORDIC algorithm when hardware multipliers are not available with applications that include spectral signal processing (Manimaraboopathy, [Abstract, p. 159, Introduction, p. 162, Proposed Model, p. 163, Conclusion, Figure 7]).

In regards to claim 16, the rejection of claim 15 is incorporated and Nguyen-Thanh does not further teach wherein performing the element- wise multiplication comprises: converting an element of the spectral input array to polar coordinates using the CORDIC, wherein the polar coordinates comprise a first magnitude and a first phase; 25converting an element of one of the plurality of spectral filter kernels to polar coordinates using the CORDIC, wherein the polar coordinates comprise a second magnitude and a second phase; adding the first phase and the second phase to create a 30resulting phase; 30multiplying the first magnitude and the second magnitude to create a resulting. magnitude; and converting the resulting magnitude and resulting phase to cartesian coordinates using the CORDIC.  Although Nguyen-Thanh discloses the application of the CORDIC algorithm for FFT computation (specifically the multiplication of the twiddle factor and an input sequence interpreted as corresponding to either the input array or the kernel array) with element-wise accumulating phase functions in his architecture, he does not specifically disclose the details of his CORDIC algorithm.
However, Manimaraboopathy, in analogous environment of efficient implementation of  complex multiplication, teaches wherein performing the element- wise multiplication comprises: converting an element of the spectral input array to polar coordinates using the CORDIC, wherein the polar coordinates comprise a first magnitude and a first phase; 25converting an element of one of the plurality of spectral filter kernels to polar coordinates using the CORDIC, wherein the polar coordinates comprise a second magnitude and a second phase; adding the first phase and the second phase to create a 30resulting phase; 30multiplying the first magnitude and the second magnitude to create a resulting. magnitude; and converting the resulting magnitude and resulting phase to cartesian coordinates using the CORDIC. ([p. 161, “complex multiplication”] Consider the following complex numbers V= Xi + Y W= Mi + N The multiplication of the above given complex can represented as given below and it requires four multiplication as we said earlier V*W= (XN + MY)i + (YN – XM) (8) Instead we can represent the above numbers in polar for and multiplication of two numbers in polar form is given below: V= Ae ∅ 1 and W= Be ∅ 2 P=V*W=∣A∣∣B∣e ∅ Where, ∅= ∅1 + ∅2 The above equation can be used to find the rectangular co-ordinates of a product of numbers and separately find the results of real and imaginary parts as given below Real(P) =∣A∣∣B∣cos∅ Im(P) = ∣A∣∣B∣sin∅ The sine and cosine functions and the result could be calculated directly by using CORDIC algorithm by rotating the product of A and B through an angle ∅. This results in lesser complexity as compared to conventional serial and parallel multipliers., wherein a method for performing multiplication of complex numbers (interpreted as corresponding to any element-wise product in a product of 2 complex arrays) is efficiently performed using a CORDIC-based algorithm in which each complex number is represented by a respective magnitude (A, B) and a respective phase (phi_1, phi_2) such that the multiplication includes an addition of the respective phases (phi_1+phi_2) and a multiplication of respective magnitudes (|A||B|) and such that this result is converted ultimately into cartesian space (real(P), Im(P)) using the CORDIC algorithm.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Manimaraboopathy for the performing the element- wise multiplication to comprise: converting an element of the spectral input array to polar coordinates using the CORDIC, wherein the polar coordinates comprise a first magnitude and a first phase; 25converting an element of one of the plurality of spectral filter kernels to polar coordinates using the CORDIC, wherein the polar coordinates comprise a second magnitude and a second phase; adding the first phase and the second phase to create a 30resulting phase; 30multiplying the first magnitude and the second magnitude to create a resulting. magnitude; and converting the resulting magnitude and resulting phase to cartesian coordinates using the CORDIC. The modification would have been obvious because one of ordinary skill would have been motivated to achieve efficient low cost evaluation of the multiplication of two complex numbers on a single processor using the CORDIC algorithm when hardware multipliers are not available with applications that include spectral signal processing (Manimaraboopathy, [Abstract, p. 159, Introduction, p. 162, Proposed Model, p. 163, Conclusion, Figure 7]).

In regards to claim 17, the rejection of claim 16 is incorporated and Nguyen-Thanh does not further teach wherein the resulting magnitude is generated using the CORDIC.  Although Nguyen-Thanh discloses the application of the CORDIC algorithm for FFT computation (specifically the multiplication of the twiddle factor and an input sequence interpreted as corresponding to either the input array or the kernel array) with element-wise accumulating phase functions in his architecture, he does not specifically disclose the details of his CORDIC algorithm.
However, Manimaraboopathy, in analogous environment of efficient implementation of  complex multiplication, teaches wherein the resulting magnitude is generated using the CORDIC. ([p. 161, “complex multiplication”] Consider the following complex numbers V= Xi + Y W= Mi + N The multiplication of the above given complex can represented as given below and it requires four multiplication as we said earlier V*W= (XN + MY)i + (YN – XM) (8) Instead we can represent the above numbers in polar for and multiplication of two numbers in polar form is given below: V= Ae ∅ 1 and W= Be ∅ 2 P=V*W=∣A∣∣B∣e ∅ Where, ∅= ∅1 + ∅2 The above equation can be used to find the rectangular co-ordinates of a product of numbers and separately find the results of real and imaginary parts as given below Real(P) =∣A∣∣B∣cos∅ Im(P) = ∣A∣∣B∣sin∅ The sine and cosine functions and the result could be calculated directly by using CORDIC algorithm by rotating the product of A and B through an angle ∅. This results in lesser complexity as compared to conventional serial and parallel multipliers., wherein a method for performing multiplication of complex numbers (interpreted as corresponding to any element-wise product in a product of 2 complex arrays) is efficiently performed using a CORDIC-based algorithm in which the resulting magnitude (|A||B|) is computed by the CORDIC computer/algorithm in general (i.e., the entire multiplication algorithm is a CORDIC algorithm) but also used within the algorithm by applying rotations about each respective magnitude.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh to incorporate the teachings of Manimaraboopathy for the resulting magnitude is generated using the CORDIC. The modification would have been obvious because one of ordinary skill would have been motivated to achieve efficient low cost evaluation of the multiplication of two complex numbers on a single processor using the CORDIC algorithm when hardware multipliers are not available with applications that include spectral signal processing (Manimaraboopathy, [Abstract, p. 159, Introduction, p. 162, Proposed Model, p. 163, Conclusion, Figure 7]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen-Thanh in view of Manimaraboopathy, in further view of Dziedzic.

In regards to claim 18,  the rejection of claim 15 is incorporated and Nguyen-Thanh and  Manimaraboopathy do not further teach 10wherein the plurality of spectral filter kernels each comprises a first column, referred to as C column, a first row referred to as R row, an upper left quadrant, referred to as Ql array, a lower left quadrant, referred to as Q2 array, an upper right quadrant 15that is a conjugate of a 180 degree rotation of the Q2 array, and a lower right quadrant that is a conjugate of a 180 degree rotation of the Ql array.  Nguyen-Thanh does not specifically disclose the usage of the conjugate symmetry property of the spectral filter kernels in the performance of the complex FFT evaluation.  Manimaraboopathy does not discuss specific signal processing applications of CORDIC.
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the plurality of spectral filter kernels each comprises a first column, referred to as C column, a first row referred to as R row, an upper left quadrant, referred to as Ql array, a lower left quadrant, referred to as Q2 array, an upper right quadrant 15that is a conjugate of a 180 degree rotation of the Q2 array, and a lower right quadrant that is a conjugate of a 180 degree rotation of the Ql array. ([p. 3, Section 3.2.2, p. 4, Section 3.2, Figure 1, Figure 2] The FFT domain cannot be arbitrarily manipulated as we must preserve conjugate symmetry. For a 1D signal this is straight-forward. F[−ω] = F ∗ [ω], where the sign of the imaginary part is opposite when ω < 0. The compression is applied by discarding the high frequencies in the first half of the signal. We have to do the same to the filter, and then, the element-wise multiplication in the frequency domain is performed between the compressed signal (input map) and the compressed filter., The conjugate symmetry for a 2D signal F[−ω, −θ] = F ∗ [ω, θ] is more complicated. If the real input map is of size M×N, then its complex representation in the frequency domain is of size M × (N 2  + 1). The real constraints for 2D inputs were explained in detail in Figure 2, similarly to (Rippel et al., 2015a). For the most interesting and most common case of even height and width of the input, there are always four real coefficients in the spectral representation (depicted as Orange cells: top-left corner, middle value in top row, middle value in most-left column and the value in the center). The DC component is located in the top-left corner. The largest values are placed in the corners and decrease towards the center. This trend is our guideline in the design of the compression pattern, in which for the left half of the input, we discard coefficients from the center in L-like shapes towards the top-left and bottom-left corners., wherein the conjugate symmetry property of the spectral domain of a signal (corresponding to either the FFT of the input array or the FFT of each filter array) is used to perform a spectral convolution function in a CNN such that the spectral representation of that signal is characterized by 4 quadrants (Figure 1 – interpreted as corresponding conceptually also to the FFT of the filter array with row/column elements that as also seen in Figure 2 for a single quadrant) which, based on the conjugate symmetry property F[−ω, −θ] = F ∗ [ω, θ], suggests a decomposition as follows (for any arbitrary positive omega and theta frequencies): Q1 (upper left) (-omega, theta), Q2 (lower left) (-omega, -theta), Q3 (upper right) (omega, theta), and Q4 (lower right) (omega, -theta) with, by virtue of the conjugate symmetry, Q4 corresponding to the conjugate 180 degree rotation of Q1 and with Q3 corresponding to the conjugate 180 degree rotation of Q2 (with the 180 degree rotation corresponding to the negative sign applied to both frequency components).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh and Manimaraboopathy to incorporate the teachings of Dziedzic for the plurality of spectral filter kernels to each comprise a first column, referred to as C column, a first row referred to as R row, an upper left quadrant, referred to as Ql array, a lower left quadrant, referred to as Q2 array, an upper right quadrant 15that is a conjugate of a 180 degree rotation of the Q2 array, and a lower right quadrant that is a conjugate of a 180 degree rotation of the Ql array. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN  (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).

In regards to claim 19,  the rejection of claim 18 is incorporated and Nguyen-Thanh and Manimaraboopathy do not further teach 10 wherein the plurality of spectral filter kernels are trained by modifying the C column, the 20R row, the Ql array and/or the Q2 array.  Nguyen-Thanh does not specifically disclose the usage of the conjugate symmetry property of the spectral filter kernels in the performance of the complex FFT evaluation. Manimaraboopathy does not discuss specific signal processing applications of CORDIC.
However, Dziedzic, in analogous environment of implementing spectral convolutional neural networks, teaches wherein the plurality of spectral filter kernels are trained by modifying the C column, the 20R row, the Ql array and/or the Q2 array. ([p. 3, Section 3, p. 3, Section 3.1, p. 6, Section 4.1, p. 4, Section 3.2.3, Figure 4] We take this a step further and consider the joint spectra of both the filter and the signal to understand the memory and computation implications of this insight., The operation ∗c is compatible with automatic differentiation as implemented in popular deep learning frameworks such as PyTorch and TensorFlow., The dynamic compression based on the energy preserved shows that at the beginning of the training the network is focused on the low frequency coefficients and as the training unfolds, more and more coefficients are taken into account, which is shown in Figure 4.,
We avoid re-computation of the FFT for the input map and the filter by saving their frequency representations at the end of the forward pass and reusing them in the corresponding backward pass. The memory footprint for the input map in the spatial and frequency domains is almost the same. We retain only half of the frequency coefficients but they are represented as complex numbers., herein the CNN compression framework trains the CNN to learn the filter weights (optimized for a given inference application/problem) according to the masking of the filter components (associated with both the spectral filter kernels and the spectral input arrays) by exploiting the conjugate symmetry property of the spectral arrays such that this training modifies particular values of the array (specifically including half of the full spectral response that is retained during the training process which is being interpreted to correspond to both Q1 and Q2 components).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen-Thanh and Manimaraboopathy to incorporate the teachings of Dziedzic for the plurality of spectral filter kernels to be trained by modifying the C column, the 20R row, the Ql array and/or the Q2 array. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved efficiency, accuracy, robustness, and compression effectiveness by implementing a CNN using an FFT with a fixed compression by exploiting the conjugate symmetry properties of the FFT to enable bandlimited training of the CNN  (Dziedzic, [Abstract, p. 3, Section 3.2.1, p. 8, Section 5, Figure 3, Figure 6]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (“Combining FFT and Spectral-Pooling for Efficient Convolution Neural Network Model”, Advances in Intelligent Systems Research, volume 133 (AIIE2016), 2016, pp. 203-206) teach the efficient evaluation of convolution functions in a CNN using the spectral domain with spectral pooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124